DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 15, 2022 has been entered. 

Response to Amendment
	Applicant’s “Amendments and Remarks” filed on 02/15/2022 has been considered.    
	Claims 17 and 37 are amended. 
	Claims 1-16, 20, and 21 have been previously cancelled.   
	Claims 17-19 and 22-38 are pending in this application and an action on the merits follows.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 22-27 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chelst et al. (U.S. 20140108235 A1, hereinafter Chelst) in view of James et al. (US 20160267448 A1, hereinafter James) and Foster (US 2009/0037286).
	Regarding claim 17, Chelst disclose a computing device, comprising: 
	a communication device configured to communicate with a group payment system; an input device; a display device; a memory storing instructions; and a processor configured to execute the instructions to perform operations comprising: -  ¶¶27-28, 41-46, 80 and figures 1-10;
	receiving, via the input device, a specification of financial contributions for a group payment event; in response to receiving the specification of the financial contributions, electronically transmitting the specification of the financial contributions to a group payment system and modifying an interface to display the specification of the financial contributions alongside the first message and the second message. - ¶¶28, 31-36, 53-67, 80 and figures 1-10 - a member may select a ROC; system 102 may prompt a group member [the member that selected, such as members A or B that may select] selecting a ROC to provide a proportion owed toward a shared financial obligation [a specification of financial contributions]; system 102 prompts a group member to accept or decline (see interface of figure 8) the proportion selected by another member, noting that ¶ 35 teaches an interface modification of a proportion owed by one or more group members; 
	detecting, at the computing device, a direct payment from a first user associated with the computing device to a second user associated with a second computing device, the first user being a sender of the direct payment and the second user being a recipient of the direct payment (see, e.g., at least ¶32-33 teaching member A settling a payment and continually updating the transaction history based on the history of payments; see further ¶ 50 teaching keeping track of the payments made by detection of payments from a remote server; see additionally ¶ 125 teaching payment processors processing payments or ¶ 109 teaching payment networks that accommodate transactions for credits cards working with the group payment system; see also ¶ 71 teaching authenticating the user’s account by swiping a transaction instrument to agree to settle the transaction); 
	in response to detecting the direct payment, transmitting, to the group payment system, a notification of the direct payment between the first user associated with the computing device to the second user associated with the second computing device (see, e.g., Figures 9-11 teaching exemplary interfaces showing different group charges and who has paid what or owes what, noting that ¶ 49 teaches that the module tracks transaction history; see further ¶ 54 teaching that a notification associated with the record of charge may be transmitted to a member in ; 
receiving, from the group payment system, a specification of revised financial contributions, generated based on the notification of the direct payment, wherein the specification indicates that a second contribution percentage associated with the second user has decreased and that a first contribution percentage associated with the first user has increased see, e.g., Figures 9-11 teaching exemplary interfaces showing different group charges and who has paid what or owes what, noting that ¶ 49 teaches that the module tracks transaction history; see further ¶ 54 teaching that a notification associated with the record of charge may be transmitted to a member in response to a transaction; see additionally ¶ 68 teaching sending a notification message when it is time to transfer funds; Examiner notes that contribution percentages increasing and decreasing are addressed below; and
	in response to receiving the specification of the revised financial contributions, [display a plurality of shared financial obligations] Chelst discloses - ¶¶28, 31-36, 53-67, 80 and figures 1-10 -  – loop - Payment settlement system 102 may continue to recalculate a settlement amount until all or a portion of group members accept the settlement amount; may allocate funds corresponding to one or more settlement amounts to one or more appropriate group members (step 314). ¶66 - calculate one or more settlement amounts based on inputs provided by one or more group members. For example, with reference now to FIG. 9, a plurality of shared financial obligations 902-912 are shown displayed by an interface 900, which may be accessible to one or more group members
Although Chelst discloses at least detecting a direct payment from a first user associated with the computing device to a second user associated with a second computing device, the first user being a sender of the direct payment and the second user being a recipient of the direct payment (see, e.g., at least ¶32-33 teaching member A settling a payment and continually updating the transaction history based on the history of payments; see further ¶ 50 teaching keeping track of the payments made by detection of payments from a remote server; see additionally ¶ 125 teaching payment processors processing payments or ¶ 109 teaching payment networks that accommodate transactions for credits cards working with the group payment system; see also ¶ 71 teaching authenticating the user’s account by swiping a transaction instrument to agree to settle the transaction), Chelst does not explicitly disclose detecting a direct payment from a first user associated with the computing device to a second user associated with a second computing device, the first user being a sender of the direct payment and the second user being a recipient of the direct payment” such that the first and second user are both divvying up the payment as implied later in the claims (as opposed to the second user receiving the payment being, e.g., a merchant).  Nevertheless, James discloses: ¶¶ 93-95 – using message analyzer 212 to detect payment events based upon electronic messages exchanged between users and the contextual content of the messages;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Chelst to include the above limitations as taught by James to facilitate the splitting of payments, e.g., between friends, without having to provide sensitive financial information, (see: James ¶s 6-7).
wherein the specification indicates that a second contribution percentage associated with the second user has decreased and that a first contribution percentage associated with the first user has increased, Chelst teaches that a group payment can be divided by “proportion owed” (see Figure 7 feature 704; see also ¶ 64).  Additionally, Chelst teaches displaying differing amounts of money owed by different people (see, e.g., Figures 9 and 10 and ¶s 66-67).  What Chelst fails to teach is that the “share” or variable amount is a contribution percentage.  Nevertheless, such a feature is taught in analogous prior art.  Foster, for example, teaches such a feature (see, e.g., at least Figure 2 teaching a method where a “percentage of the amount” left on the split payment can be calculated and paid by each contributor; see also ¶ 36).  Foster further teaches based on the revised financial contributions, to indicate that the second contribution percentage associated with the second user has decreased and the first contribution percentage associated with the first user has increased (see ¶ 36 and Figure 2 teaching an iterative method where “After each payment is processed, the new unpaid balances and percentages (or check boxes) are displayed so the next patron can make another payment against the check”).   
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Chelst and James to include the above limitation of using contribution percentage and updating the check based on who has paid and not paid as taught by Foster to facilitate the splitting of payments, e.g., between friends, because providing a percentage contribution rather than splitting the bill evenly is an additional option that some groups may prefer (see: Foster ¶ 3).
Regarding claim 18, Chelst discloses:
the operations further comprising: receiving, via the input device, transaction information for a purchase related to the group payment event;  Chelst - ¶¶28, 31-36, 53-67, 80 and figures 1-10; however, James discloses in response to receiving the transaction information, electronically transmitting the transaction information to the group payment system and modifying the interface to reflect the transaction information.  ¶44, 49-50; also see figure 7-22 ¶¶72-100;
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
	Regarding claim 19, Chelst discloses:  
	subsequent to receiving the specification of the financial contributions, polling a plurality of other devices associated with the group payment event on whether to revise the specification of financial contributions see, e.g., ¶ 65 and Figure 8 teaching a dialog box presented to each group member with an option to accept or decline, which may prompt the group member to enter one or more revised proportions; 
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
	Regarding claim 22, the combination discloses: 
	further comprising: modifying the interface James discloses ¶44, 49-50; also see figure 7-22 ¶¶72-100 to display, based on the transaction information, financial contributions of each user of the group payment event.  Chelst - ¶¶28, 31-36, 53-67, 80 and figures 1-10
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
	
Regarding claim 23, Chelst discloses: 
	wherein the financial contributions of each user are displayed relative to a target contribution.  – figure 9, see at least ¶¶28, 31-36, 53-67, 80 and figures 1-10
	This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.	
	Regarding claim 24, Chelst discloses the transaction information; – figures 9-11, see at least ¶¶28, 31-36, 53-80 and figures 1-10; Davis further discloses wherein…comprises an electronic funds transfer from a financial service account.  - ¶¶55-57, 68, 194-202 and figures 1, 2, 4B-4O - Payment Network; “a payment network 115 communicatively coupled with the server device(s) 108 via the network 105”; “the server device(s) 108 can communicate with the payment network 115 to coordinate a transaction that facilitates the payment between the users (i.e., their accounts).”;
This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.
	Regarding claim 25, Davis further discloses wherein the electronic funds transfer is facilitated by a third-party system communicatively coupled to the group payment system and the financial service account.  - ¶¶55-57, 68, 194-202 and figures 1, 2, 4B-4O - Payment Network; “a payment network 115 communicatively coupled with the server device(s) 108 via the network 105”; “the server device(s) 108 can communicate with the payment network 115 
This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.
Regarding claim 26, Chelst discloses: 
	wherein the request for the group payment event further comprises a name of the group payment event, a closing date of the group payment event, a budget for the group payment event, and one or more guests to be added to the group payment event.  – see at least ¶¶28, 31-36, 53-80 and figures 1-10;
	Regarding claim 27, Chelst discloses wherein the second message further comprises a notification from the group payment system that invitations were sent to invite one or more guests to the group payment event – a notification that the invitations has been sent to one or more guest view by the guest see figure 5  - ¶¶28, 31-36, 53-80 and figures 1-10;	
	This limitations are not given patentable weight because the recited limitations are considered Nonfunctional Descriptive Material.
	Regarding claim 33, Chelst discloses:
	receiving, from the group payment system, a notification that one or more guests of the group payment system have submitted financial contributions to the group payment event.  Figure 10 - ¶¶28, 31-36, 53-80 and figures 1-10;
	Regarding claim 34, Chelst discloses:
wherein the second message further comprises interface data to generate a display comprising fields to input guest information and Figure 4 - ¶¶28, 31-36, 53-80 and figures 1-10; however, James discloses a method of payment.  ¶90 and figure 23 – payment method
	This limitations are interpreted as intended result and/or intended use language which do not have patentable weight.
It would have been obvious to combine for the same reason as stated in the rejection of claim 17 above.
	Regarding claim 35, Chelst discloses:
	further comprising: receiving, from the group payment, system interface data for displaying financial contributions of all guests of the group payment event, wherein the financial contributions are displayed relative to the specification of financial contributions for the group payment event.  ¶¶28, 31-36, 53-80 and figures 1-10;
	Regarding claim 36, Chelst discloses: 
	receiving, from the group payment system, interface data for displaying financial contributions of each guest of the group payment event, wherein the financial contributions of each guest are displayed relative to each guest's proportion of the specification of financial contributions for the group payment event. ¶¶28, 31-36, 53-80 and figures 1-10;
Regarding claim 37, this is rejected under the same rationale as Claim 17.  This claim recites a method that performs the same steps as recited in Claim 17 and thus the rejection of Claim 17 is incorporated herein.  
Regarding claim 38, this is rejected under the same rationale as Claim 19.  This claim recites a method that performs the same steps as recited in Claim 19 and thus the rejection of Claim 19 is incorporated herein.
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chelst, James, and Foster and further in view of Osborne et al. (US 20150242881 A1, hereinafter Osborne).
	Regarding claim 28, Chelst discloses the second and the first message, “the group payment system” - member invite members, and members accept or decline the invitation, and the interfaces of figures 4 and 5  - ¶¶28, 31-36, 53-80 and figures 1-10; however, does not explicitly disclose wherein the second message further comprises a notification from the group payment system that one or more guests have joined the group payment event in response to the first message. but Osborne discloses ¶52 - The payment processing server can then send the invitation to the second merchant; ¶53 - the invitation may include a link that causes a web page to open on the second merchant's device; ¶54 - If the second merchant chooses to accept an invitation to join the group of merchants, the payment processing server may receive an affirmative response from the second device of the merchant. Once the accepted invitation is received by the server, the server can associate the second merchant with the group of merchants.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Osborne, in order to facilitate the join of the group, (see: Osborne, ¶52).
Regarding claims 29 and 30, Chelst discloses the first message, interface for joining the group payment event” - member invite members, and members accept or decline the invitation, and the interfaces of figures 4 and 5  - ¶¶28, 31-36, 53-80 and figures 1-10; however, does not explicitly disclose wherein the first message further comprises a hyperlink that retrieves an interface.  but Osborne discloses - ¶52 -  the invitation may include a link that causes a web page to open on the second merchant's device;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Osborne, in order to facilitate the join of the group, (see: Osborne, ¶52).
	Regarding claim 31, Chelst discloses:
	receiving, via the input device, inputs to generate an invitation request to invite one or more guests to the group payment event; electronically transmitting the invitation request to the group payment system; - member invite members, and members accept or decline the invitation, and the interfaces of figures 4 and 5 ¶¶28, 31-36, 53-80 and figures 1-10; however, does not explicitly disclose and receiving, from the group payment system, a notification that a third message was sent to one or more guest communication devices associated with the one or more guests of the group payment system, the third message including a link to join the group payment event.  but Osborne discloses ¶52 - The payment processing server can then send the invitation to the second merchant; ¶53 - the invitation may include a link that causes a web page to open on the second merchant's device; ¶54 - If the second merchant chooses to accept an invitation to join the group of merchants, the payment processing server may receive an affirmative response from the second device of the merchant. Once the accepted invitation is 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Osborne, in order to facilitate the join of the group, (see: Osborne, ¶52).
Regarding claim 32, Chelst discloses at least user devices 104-108, the web clients of device 104-108 that display interface such as interfaces of figures 4-10 interface, see rejection above. ¶¶28, 31-36, 53-80 and figures 1-10; Davis further teaches further comprising: receiving, via the input device, inputs to generate a group message to the one or more guests of the group payment event; electronically transmitting the group message to the group payment system; and receiving, from the group payment system, a notification that the group message was sent to one or more guest communication devices associated with the one or more guests of the group payment system to display the group message. ¶¶55-57, 68, 156-164, 194-202;

Response to Arguments
	Applicant’s arguments submitted 02/15/2022 have been fully considered, but are moot in view of the new citations to new reference Foster necessitated by Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN P MINCARELLI/Primary Examiner, Art Unit 3627